         Case 1:19-cr-10080-NMG Document 1058 Filed 04/03/20 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                    No. 1:19-CR-10080-NMG

 DAVID SIDOO et al.,

                  Defendants




   DEFENDANTS’ CONSOLIDATED STATUS REPORT RE: DISCOVERY AND
 REQUEST TO DELAY THE FILING OF A PROPOSED BRIEFING SCHEDULE FOR
                       DISCOVERY MOTIONS

         On January 10, 2020, the Defendants and the government filed a Joint Status Report. Dkt.

#730. The Status Report suggested a March 13, 2020 deadline for the filing of discovery motions.

Id. at 4. On January 17, the Court adopted the deadline proposed by the parties. Dkt. #745.

         On February 26, 2020, the government disclosed, for the first time, certain exculpatory

material (i.e., Singer’s “iPhone notes”). The District Court held a hearing on February 27, after

which, on March 4, the government provided additional voluminous discovery which the

Defendants believe contains additional exculpatory evidence. See Letter Regarding Status Report

(Dkt. #918) (detailing the evidence to be disclosed by the government). The government

produced additional discovery on March 9 (additional information about the iPhone notes), March

16 (204,834 Bates-stamped pages, 1,845 audio files and 81 video files), March 24 (additional text

messages between government agents and Mr. Singer), and two days ago on April 1 (a thumb

drive containing approximately 230,000 files from Singer’s laptop that were referenced in their

March 13 letter). The materials provided on April 1 were not Bates-stamped and the government

intends to reproduce the April 1 production with Bates stamps. The Defendants continue to
        Case 1:19-cr-10080-NMG Document 1058 Filed 04/03/20 Page 2 of 6



review the voluminous discovery provided by the government and anticipate receiving further

discovery from the government in the coming weeks.

       On March 8, 2020, the Defendants filed an assented to Motion for Extension of Time to

File Discovery Motions. Dkt. #928. The Court allowed that motion on March 9, 2020. See Dkt.

#930. The Court’s March 9, 2020 order stated:

    In light of defendants’ assented-to motion to revise the schedule for the filing of discovery
    motions #928, the present deadline of March 13 is suspended, and the defendants may file
    a proposed schedule for the filing of discovery motions, should one be necessary, as part
    of the status report they are already required to file on March 20, 2020.

On March 20, 2020 the Defendants filed a status report and request for extension of time to

propose a schedule for the filing of discovery motions to April 3, 2020. Dkt. #959. The Court

allowed the motion and extended the time to April 3, 2020. Dkt. #961.

        As noted, the government has provided a significant volume of discovery in recent weeks.

The Defendants are reviewing the discovery. In many instances the Defendants’ review of the

discovery has prompted further requests to the government. The government has committed to

providing emails and documents which the government obtained via search warrants related to

several Defendants in this case. These materials are currently being reviewed for privilege, and

the government has committed to produce all additional non-privileged material from a variety of

different custodians “as soon as possible.” Dkt. #918.

       Given that there is no date certain by which the government’s production will be

complete, and the fact that it will take several weeks (if not months) after the government’s

production for the Defendants to fully review the productions to ensure that the government has

satisfied its obligations, Defendants respectfully submit that it is premature to set a final deadline

for discovery motions. Consistent with the Court’s order (Dkt. #961), the parties will attempt to

resolve discovery disputes without the intervention of the Court. In instances where this is not


                                                   2
        Case 1:19-cr-10080-NMG Document 1058 Filed 04/03/20 Page 3 of 6



possible, Defendants propose to file discovery motions on a rolling basis, as was the practice

earlier in this case. Defendants currently anticipate that upcoming discovery motions might

include, for example, a motion to compel the production of documents the government has

withheld on the basis of “privilege” which post-date Mr. Singer’s cooperation with the

government and his affirmative consent for the government to monitor his communications.

       Due to the government’s recent voluminous productions, the additional productions

currently being considered by the government, and the ongoing global pandemic, Defendants

request that the April 3, 2020 deadline for the submission of a proposed schedule for the filing of

discovery motions be extended to May 8, 2020. This extension will hopefully allow the

government to complete its productions, and will allow Defendants time to further review the

additional discovery, assess which further discovery motions are necessary, and set a realistic

schedule for the briefing of such motions. This extension of the deadline will further benefit all

parties and the Court by facilitating efficient adjudication of this matter. Defendants note that, if

the government does not complete its productions on a timely basis, Defendants may have to

request a further extension.

       Defendants accordingly respectfully request that the Court amend the deadline for the

filing of a proposed schedule for discovery motions to May 8, 2020 without prejudice to

Defendants filing any discovery motions in the interim to the extent such motions are necessary.

The government assents to the May 8th date.




                                                  3
       Case 1:19-cr-10080-NMG Document 1058 Filed 04/03/20 Page 4 of 6




Dated: April 3, 2020                             Respectfully submitted,

                                                 /s/ Brian T. Kelly
                                                 Brian T. Kelly (BBO No. 549566)
                                                 Joshua C. Sharp (BBO No. 681439)
                                                 Lauren M. Maynard (BBO No. 698742)
                                                 NIXON PEABODY LLP
                                                 53 State Street
                                                 Boston, MA 02109
                                                 617-345-1000
                                                 bkelly@nixonpeabody.com
                                                 jsharp@nixonpeabody.com
                                                 lmaynard@nixonpeabody.com

                                                 Robert Sheketoff (BBO No. 457340)
                                                 One McKinley Square
                                                 Boston, MA 02109
                                                 617-367-3449

                                                 Counsel for Gamal Abdelaziz

                                                 /s/ William J. Trach
 Sean M. Berkowitz (admitted pro hac vice)       William J. Trach (BBO #661401)
 LATHAM & WATKINS LLP                            LATHAM & WATKINS LLP
 330 North Wabash Avenue                         200 Clarendon Street
 Suite 2800                                      Boston, MA 02116
 Chicago, IL 60611                               Phone: 617.948.6000
 Phone: 312.777.7700                             Fax: 312.993.9767
 Fax: 312.993.9767                               william.trach@lw.com
 sean.berkowitz@lw.com
                                               Roman Martinez (admitted pro hac vice)
 Perry J. Viscounty (admitted pro hac vice)    LATHAM & WATKINS LLP
 LATHAM & WATKINS LLP                          555 Eleventh Street, NW
 650 Town Center Drive                         Suite 1000
 20th Floor                                    Washington, DC 20004
 Costa Mesa, CA 92626                          Phone: 202.637.2200
 Phone: 714.540.1235                           roman.martinez@lw.com
 perry.viscounty@lw.com
                       Counsel for Mossimo Giannulli and Lori Loughlin

 George W. Vien (BBO #547411)                    David C. Scheper (admitted pro hac vice)
 Joshua N. Ruby (BBO #679113)                    SCHEPER KIM & HARRIS LLP
 DONNELLY, CONROY & GELHAAR, LLP                 601 West Fifth Street, 12th Floor
 260 Franklin Street, Suite 1600                 Los Angeles, CA 90071
 Boston, MA 02110                                Phone: 213.613.4655
 Phone: 617.720.2880                             Fax: 213.613.4656
 Fax: 617.720.3554                               dscheper@scheperkim.com
 gwv@dcglaw.com
 jnr@dcglaw.com                                  Counsel for Lori Loughlin


                                             4
      Case 1:19-cr-10080-NMG Document 1058 Filed 04/03/20 Page 5 of 6



Mark E. Beck (admitted pro hac vice)            /s/ David E. Meier
Mark Beck Law, A Professional Corporation       David E. Meier (BBO #341710)
350 West Colorado Boulevard                     Todd & Weld LLP
Suite 200                                       One Federal Street, 27th Floor
Pasadena, CA 91105                              Boston, MA 02110
Phone: 213.596.7828                             (617) 720-2626
mbeck@markbecklaw.com                           dmeier@toddweld.com

Counsel for Mossimo Giannulli                   /s/ Stephen H. Sutro
                                                Stephen H. Sutro, Esq.
                                                Duane Morris, LLP
/s/ David S. Schumacher                         Spear Tower
David S. Schumacher (BBO #647917)               One Market Plaza, Suite 2200
HOOPER, LUNDY & BOOKMAN, P.C.                   San Francisco, CA 94105-1127
470 Atlantic Avenue, Suite 1201                 (415) 957-3008
Boston, MA 02210                                SHSutro@duanemorris.com
(617) 532-2700
(617) 345-3927 (fax)                            Counsel for Diane Blake and Todd Blake
dschumacher@health-law.com
                                                /s/ Reuben Camper Cahn
Patric Hooper (pro hac vice)                    Reuben Camper Cahn (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.                   Jennifer L. Keller (pro hac vice)
1875 Century Park East, Suite 1600              Chase A. Scolnick (pro hac vice)
Los Angeles, California 90067-2517              KELLER/ANDERLE LLP
(310) 551-8111                                  18300 Von Karman Avenue, Suite 930
(310) 551-8181 (fax)                            Irvine, CA 92612
phooper@health-law.com                          Tel: (949) 476-8700
                                                rcahn@kelleranderle.com
Jordan Kearney (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.                   Counsel for I-Hsen “Joey” Chen
575 Market Street, Suite 2300
San Francisco, CA 94105                         /s/ R. Robert Popeo
(415) 875-8500                                  R. Robert Popeo (BBO # 403360)
(415) 875-8519 (fax)                            Mark E. Robinson (BBO # 423080)
jkearney@health-law.com                         Eóin P. Beirne (BBO # 660885)
                                                Cory S. Flashner (BBO # 629205)
Counsel for Amy and Gregory Colburn             MINTZ, LEVIN, COHN, FERRIS,
                                                GLOVSKY AND POPEO, P.C.
/s/ Jack W. Pirozzolo                           One Financial Center
Jack W. Pirozzolo (BBO # 564879)                Boston, MA 02111
jpirozzolo@sidley.com                           (617) 348-1605 (telephone)
SIDLEY AUSTIN LLP                               (617) 542-2241 (fax)
60 State Street, 36th Floor                     rpopeo@mintz.com
Boston, MA 02109                                mrobinson@mintz.com
(617) 223-0304                                  ebeirne@mintz.com
                                                csflashner@mintz.com
John C. Hueston (pro hac vice)
jhueston@hueston.com                            Counsel for Elisabeth Kimmel
Marshall Camp (pro hac vice)
mcamp@hueston.com                               /s/ Michael K. Loucks
HUESTON HENNIGAN LLP                            Michael K. Loucks (BBO #305520)
523 W. 6th Street, Suite 400

                                            5
        Case 1:19-cr-10080-NMG Document 1058 Filed 04/03/20 Page 6 of 6



 Los Angeles, CA 90014                               SKADDEN, ARPS, SLATE, MEAGHER &
 (213) 788-4340                                      FLOM LLP
                                                     500 Boylston Street
 Counsel for William McGlashan, Jr.                  Boston, MA 02116
                                                     (617) 573-4800
 /s/ Michael Kendall                                 michael.loucks@skadden.com
 Michael Kendall (BBO # 544866)
 Yakov Malkiel (BBO # 689137)                        Jack P. DiCanio (pro hac vice)
 WHITE & CASE LLP                                    Allen J. Ruby (pro hac vice)
 75 State Street                                     SKADDEN, ARPS, SLATE, MEAGHER &
 Boston, MA 02109-1814                               FLOM LLP
 Telephone: (617) 979-9310                           525 University Avenue
 michael.kendall@whitecase.com                       Palo Alto, CA 94301
 yakov.malkiel@whitecase.com                         (650) 470-4500
                                                     jack.dicanio@skadden.com
 Andrew E. Tomback (pro hac vice)                    allen.ruby@skadden.com
 WHITE & CASE LLP
 1221 Avenue of the Americas                         Counsel for Marci Palatella
 New York, NY 10020
 Telephone: (212) 819-8428                           /s/ Martin G. Weinberg
 andrew.tomback@whitecase.com                        Martin G. Weinberg
                                                     Mass. Bar No. 519480
 Counsel for John Wilson                             20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
 /s/ Tracy A. Miner                                  (617) 227-3700
 Tracy A. Miner (BBO No. 547137)                     owlmgw@att.net
 Megan A. Siddall (BBO No. 568979)
 Miner Orkand Siddall LLP                            Matthew L. Schwartz (admitted pro hac vice)
 470 Atlantic Ave, 4th Floor                         BOIES SCHILLER FLEXNER LLP
 Boston, MA 02110                                    55 Hudson Yards
 Tel.: (617) 273-8377                                New York, NY 10001
 Fax: (617) 273-8004                                 Tel.: (212) 446-2300
 tminer@mosllp.com                                   Fax: (212) 446-2350
 msiddall@mosllp.com                                 E-mail: mlschwartz@bsfllp.com

 Counsel for Homayoun Zadeh                          Counsel for Robert Zangrillo



                                CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on April 3, 2020, and thereby
delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                              /s/ Brian T. Kelly
                                                              Brian T. Kelly




                                                 6
